Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 line 1 reads “wherein frame” and should read “wherein said frame”
Claim 14 line 2 reads “power transfer shaft interconnected having” and should read “power transfer shaft having”
Claim 14 line 3 reads “vertically disposed power transfer shaft” and should read “vertically oriented power transfer shaft”
Claim 17 line 20 reads “operably connected a driven sprocket” and should read “operably connected to a driven sprocket”

Claim 20 objected to because claim 20 depends on claim 19, and claim 19 has been cancelled.  
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one crop transfer disks" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "on said vertically disposed power transfer shaft" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a vertically oriented power transfer shaft" in lines 2-3.  It is unclear if this is the same “vertically disposed power transfer shaft” set forth in Claim 2, lines 4-5. 








Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker (US 5546737 A) in view of Grobmeier (US 8468790 B2).

Regarding Claim 1, Moonsbrucker discloses a non-row sensitive forage harvester header, comprising: 
a frame; 
a single rotary cutting member (see Fig. 3) rotatably driven to sever standing crop material from the ground and to convey the severed crop material rearwardly along a flow path, said single rotary cutting member including a cutting disk (cutting disk 9) rotatable about an axis of rotation and operable to sever the standing crop material and at least two crop transfer disks (12, 17) rotatable about said axis of rotation to transfer the severed crop material around the periphery of said single rotary cutting member for discharge from said forage harvester header; and 
a drive apparatus supported on said frame and including a first drive mechanism (drive chain 18, pulley shown in Fig. 3) operably connected to said crop transfer disks to rotate said crop transfer disk about said axis of rotation at a first rotational speed and a second drive mechanism (chain 8, pulley 7) operably connected to said cutting disk to rotate said cutting disk about said axis of rotation at a second rotational speed.
Moonsbrucker does not disclose wherein the at least two crop transfer disks are driven together at a first rotational speed lower than that of the cutting disk. 
In a similar mowing unit, Grobmeier discloses crop transfer disks (20, 22, 24, 26, 28, 30) that are interconnected and driven together at a common rotation speed (col. 3 lines 38-46), lower than that of the speed of a cutting disk (14).
It would be obvious to one of ordinary skill in the drive the crop transfer disks disclosed by Moonsbrucker together at a low rotational speed, as disclosed by Grobmeier, as an alternative design for the same rotary cutting member.

Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Grobmeier, and further in view of and Herron (US 6032444 A).

Regarding Claim 2, Moonsbrucker, in view of Grobmeier, discloses the non-row sensitive forage harvester header of Claim 1 wherein said single rotary cutting member includes interconnected crop transfer disks that are rotatably driven by said first drive mechanism so as to rotate at said first rotational speed, and a drive chain (18) that rotatably drives said uppermost crop transfer disk.
Moonsbrucker does not disclose three interconnected crop transfer disks.
Grobmeier discloses at least three crop transfer disks, as established above in claim 1.
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with an additional transfer disk, as disclosed by Grobmeier, as a way to more effectively transfer cut crop. 
Moonsbrucker does not disclose a vertically oriented power transfer shaft or first drive sprocket, and is silent as to how the cutting member is powered.
In a similar rotary cutting member, Herron discloses a vertically oriented power transfer shaft (154) and first drive sprocket (182) that drives a crop transfer disk.
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with a vertically oriented power transfer shaft and first drive sprocket secured to the uppermost crop transfer disk via the drive chain as a way of powering the transfer disk. 
Regarding Claim 3, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 2 wherein said second rotational speed of said cutting disk is greater than said first speed of rotation of said crop transfer disks, as established above in claim 1.
Regarding Claim 4, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 2 wherein said drive apparatus includes a horizontally disposed drive shaft (Herron: 162) and the vertically oriented power transfer shaft (Herron: 154) interconnected with said horizontally disposed drive shaft by a gear box (Herron: 180), said second drive mechanism including a second drive sprocket (Herron: 152) mounted on said vertically disposed power transfer shaft below said first drive sprocket assembly.
Regarding Claim 5, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 4 wherein said second drive mechanism further includes a driven member (pulley 7) affixed to said cutting disk and a flexible drive transfer member (chain 8) entrained around said second drive sprocket and said driven sprocket, said second drive mechanism being positioned beneath said cutting disk.
Moonsbrucker does not disclose wherein the driven member is a sprocket.
The examiner takes Official Notice that it is old and well known in the art to use a sprocket as an equivalent mechanical member for a pulley.
It would be obvious to one of ordinary skill in the art to replace the pulley disclosed by Moonsbrucker with a sprocket as an alternative design for the same driven element.
Regarding Claim 6, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 5 wherein said flexible drive transfer member is a drive chain.
Regarding Claim 8, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester of Claim 6 wherein said three crop transfer disks are structurally interconnected to permit said drive chain to power the rotation of all three crop transfer disks simultaneously, as established above in claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Grobmeier and Herron as applied to claim 2 above, and further in view of Krone (US 7121070 B2).

Regarding Claim 9, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 2. 
Moonsbrucker does not disclose wherein frame supports a first guide member located outboard of said transfer disks and configured to parallel a circumferential edge of said transfer disks, said frame also supporting a second guide member spaced inboard of said first guide member to define said flow path therebetween for the conveyance of said severed crop material.
In a similar rotary cutting member, Krone discloses guide members (23, 24).
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with the guide members disclosed by Krone as a way to guide cut crop away from the cutting member during harvesting.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Grobmeier and Herron as applied to claim 2 above, and further in view of Wolters (US 6430907 B1).

Regarding Claim 10, Moonsbrucker, in view of Grobmeier and Herron, discloses the non-row sensitive forage harvester header of Claim 2. 
Moonsbrucker does not disclose a plurality of forwardly extending guide members, each said guide member including a rearwardly extending transfer arm angularly bent in a direction corresponding to the direction of rotation of said single rotary member, said transfer arms directing severed crop material inwardly into engagement with said crop transfer disks.
In a similar rotary cutting member, Wolters discloses forwardly extending guide members (40) including rearwardly extending transfer arms (42).
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with the guide members and transfer arms disclosed by Wolters as a way to ensure the severed crop is directed toward the transfer disks during harvesting. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker (US 5546737 A) in view of Grobmeier (US 8468790 B2).

Regarding Claim 11, Moonsbrucker discloses a non-row sensitive forage harvester header, comprising: 
a frame (1); 
a single rotary cutting member (see Fig. 3) rotatably driven to sever standing crop material from the ground and to convey the severed crop material rearwardly around the periphery of the single rotary cutting member, said single rotary cutting member including a cutting disk (9) rotatable about an axis of rotation and operable to sever the standing crop material and a crop transfer disk assembly (17) also rotatable about said axis of rotation to transfer the severed crop material along a flow path around the periphery of said single rotary cutting member for discharge from said forage harvester header; and 
a drive apparatus supported on said frame and including a first drive mechanism (18, and pulley shown in Fig. 3) operably connected to said crop transfer disk assembly to rotate said crop transfer disk assembly about said axis of rotation at a first rotational speed and a second drive mechanism (chain 8, pulley 7) operably connected to said cutting disk to rotate said cutting disk about said axis of rotation at a second rotational speed different from said first rotational speed.
Moonsbrucker does not disclose wherein the crop transfer disk is driven=at a first rotational speed lower than that of the cutting disk. 
In a similar mowing unit, Grobmeier discloses crop transfer disks (20, 22, 24, 26, 28, 30) that are interconnected and driven together at a common rotation speed (col. 3 lines 38-46), lower than that of the speed of a cutting disk (14).
It would be obvious to one of ordinary skill in the drive the crop transfer disk disclosed by Moonsbrucker at a low rotational speed, as disclosed by Grobmeier, as an alternative design for the same rotary cutting member.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Grobmeier as applied to claim 11 above, and further in view of Wolters (US 6430907 B1).

Regarding Claim 12, Moonsbrucker discloses the non-row sensitive forage harvester header of Claim 11. 
Moonsbrucker does not disclose a plurality of forwardly extending guide members, each said guide member including a rearwardly extending transfer arm angularly bent in a direction corresponding to the direction of rotation of said single rotary member, said transfer arms directing severed crop material inwardly into engagement with said crop transfer disk assembly.
In a similar rotary cutting member, Wolters discloses forwardly extending guide members (40) including rearwardly extending transfer arms (42).
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with the guide members and transfer arms disclosed by Wolters as a way to ensure the severed crop is directed toward the transfer disks during harvesting. 
Regarding Claim 13, Moonsbrucker, in view of Grobmeier and Wolters, discloses the non-row sensitive forage harvester header of Claim 12
Moonsbrucker does not disclose wherein said crop transfer disk assembly is formed of three crop transfer disks, including a lowermost crop transfer disk, a central crop transfer disk and an uppermost crop transfer disk, said lowermost crop transfer disk having sweeping members that engage severed crop material and direct the severed crop material around the periphery of the single rotary cutting member into engagement with said transfer arms to direct said severed crop material into engagement with the central and uppermost transfer disks, said three crop transfer disks being interconnected so as to rotate together at a common first rotational speed.
In a similar harvester, Grobmeier discloses at least three interconnected crop transfer disks (20-30) that rotate at a common speed (col. 3 lines 38-46), wherein said lowermost crop transfer disk (30) has sweeping members (col. 3 lines 29-33). 
It would be obvious to one of ordinary skill in the art to provide the transfer disk assembly disclosed by Moonsbrucker with three interconnected disks, and sweeping member, as disclosed by Grobmeier, as a way to more effectively transfer cut crop.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Grobmeier and Wolters as applied to claim 13 above, and further in view of Herron (US 6032444 A).

Regarding Claim 14, Moonsbrucker, in view of Grobmeier and Wolters, discloses the non-row sensitive forage harvester header of Claim 13.
Moonsbrucker does not disclose wherein said drive apparatus includes a vertically oriented power transfer shaft having first and second drive sprockets mounted on said vertically disposed power transfer shaft, said first drive sprocket being a part of said first drive mechanism and said second drive sprocket being a part of said second drive mechanism.
In a similar rotary cutting member, Herron discloses a vertically oriented power transfer shaft (154), first drive sprocket (182) that drives a crop transfer disk, and a second drive sprocket (152).
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with a vertically oriented power transfer shaft and drive sprockets as disclosed by Herron, so the each drive sprocket is secured to the uppermost crop transfer disk via each drive chain as a way of powering the transfer disk. 
Regarding Claim 15, Moonsbrucker, in view of Wolters, Grobmeier, and Herron discloses the non-row sensitive forage harvester header of Claim 14 wherein said first drive mechanism further includes a first drive chain (18) secured to an uppermost crop transfer disk in a fixed orientation, said drive chain being directly engaged with said first drive sprocket to rotatably drive said uppermost crop transfer disk, said second drive mechanism further including a driven member (7) affixed to said cutting disk and a second drive chain entrained around said second drive sprocket and said driven sprocket to rotatably drive said cutting disk.
Moonsbrucker does not disclose wherein the driven member is a sprocket.
The examiner takes Official Notice that it is old and well known in the art to use a sprocket as an equivalent mechanical member for a pulley.
It would be obvious to one of ordinary skill in the art to replace the pulley disclosed by Moonsbrucker with a sprocket as an alternative design for the same driven element.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker (US 5546737 A) in view of Herron (US 6032444 A).

Regarding Claim 17, Moonsbrucker discloses a non-row sensitive forage harvester header, comprising: 
a frame (1); 
a single rotary cutting member (see Fig. 3) rotatably driven to sever standing crop material from the ground and to convey the severed crop material rearwardly around the periphery of the single rotary cutting member, said single rotary cutting member including a cutting disk (9) rotatable about an axis of rotation and operable to sever the standing crop material and a crop transfer disk assembly (17) also rotatable about said axis of rotation to transfer the severed crop material along a flow path around the periphery of said single rotary cutting member for discharge from said forage harvester header; and 
a drive apparatus supported on said frame and including: 
a first drive mechanism having a fixed drive chain (18) entrained around said crop transfer disk assembly in a circular configuration; and 
a second drive mechanism having a flexible drive chain (8) entrained about a driven member (pulley 7).
Moonsbrucker does not disclose wherein the driven member is a sprocket.
The examiner takes Official Notice that it is old and well known in the art to use a sprocket as an equivalent mechanical member for a pulley.
It would be obvious to one of ordinary skill in the art to replace the pulley disclosed by Moonsbrucker with a sprocket as an alternative design for the same driven element.
Moonsbrucker does not disclose wherein the drive apparatus includes: a vertically oriented power transfer shaft positioned rearwardly of said single rotary cutting member; a first drive sprocket mounted on said power transfer shaft and operably connected to said crop transfer disk assembly to power the rotation thereof, said fixed drive chain being engaged by said first drive sprocket to affect rotation of said crop transfer disk assembly in response to rotation of said first drive sprocket; or a second drive sprocket mounted on said power transfer shaft and operably connected to the driven sprocket secured to said cutting disk to power the rotation thereof by a flexible drive chain entrained around both said second drive sprocket and said driven sprocket to affect rotation of said cutting disk in response to rotation of said second drive sprocket.
In a similar rotary cutting member, Herron discloses a vertically oriented power transfer shaft (154) positioned rearwardly of the cutting member with a first drive sprocket (182) and a second drive sprocket (152). 
It would be obvious to one of ordinary skill in the art to provide the rotary cutting member disclosed by Moonsbrucker with the power transfer shaft and driving sprockets disclosed by Herron, so that the first drive sprocket disclosed by Herron operably connects to said crop transfer disk assembly to power the rotation thereof via the fixed drive chain, and that the second drive sprocket disclosed by Herron operably connects the driven sprocket secured to said cutting disk to power the rotation thereof via the flexible chain, as an alternative method of driving the rotary elements by Moonsbrucker.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moonsbrucker in view of Herron as applied to claim 17 above, and further in view of Wolters (US 6430907 B1).

Regarding Claim 20, Moonsbrucker, in view of Herron, discloses non-row sensitive forage harvester header of Claim 17.
Moonsbrucker does not disclose a plurality of forwardly extending guide members, each said guide member including a rearwardly extending transfer arm angularly bent in a direction corresponding to the direction of rotation of said single rotary member, said transfer arms directing severed crop material inwardly into engagement with said crop transfer disk assembly.
In a similar rotary cutting member, Wolters discloses forwardly extending guide members (40) including rearwardly extending transfer arms (42).
It would be obvious to one of ordinary skill in the art to provide the cutting member disclosed by Moonsbrucker with the guide members and transfer arms disclosed by Wolters as a way to ensure the severed crop is directed toward the transfer disks during harvesting. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that Moonsbrucker does not disclose a single cutting member, column 1 line 6 refers to the depicted invention as “a mowing device.” Moonsbrucker does not state that multiple mowing devices must be used together on the same header, only that it would be possible to do so.
In the remarks from 12/23/2020, Claims 21-27 are referenced but do not appear in the amended claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meharry (US 3769783 A) discloses a single disk stalk cutter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671